Citation Nr: 0018444	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for muscle aches.

2.  Entitlement to service connection for heart and chest 
pain.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for anxiety and 
nervousness.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for joint pain.

7.  Entitlement to service connection for fatigue.

8.  Entitlement to service connection for a sleep disorder. 

9.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to September 1991. His claims initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

These claims were previously before the Board.  A December 
1998 Board decision denied each of the veteran's claims under 
the presumptive provisions of 38 U.S.C.A. § 1117 (West 1991) 
and  38 C.F.R. § 3.317 (1999) afforded to Persian Gulf War 
veterans.  However, the Board remanded these issues for 
further development and adjudication under a direct theory of 
service connection.  That development has been completed by 
the RO, and the case is once again before the Board for 
appellate review.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO. 

2.  The veteran's muscle aches, heart and chest pain, memory 
loss, anxiety and nervousness, respiratory disorder, joint 
pain, fatigue, sleep disorder, and headaches are not related 
to his period of active military service. 


CONCLUSION OF LAW

The veteran's symptoms involving muscle aches, heart and 
chest pain, memory loss, anxiety and nervousness, a 
respiratory disorder, joint pain, fatigue, a sleep disorder, 
and headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
that are pertinent to his claims.  See 38 U.S.C.A. § 5107(a).  
The Board finds that all relevant facts have been properly 
developed, with additional evidence being added to the record 
by virtue of the Board's Remand in December 1998, and that 
all evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.  The evidence includes 
the veteran's service medical records, post-service private 
treatment reports, numerous VA examination reports, a 
transcript from a VA personal hearing held in July 1996, and 
lay statements from several family members and friends.  
Under these circumstances, no further assistance to the 
veteran with the development of evidence is required.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).
I.  Factual Background

Service medical records include the report of a pre-
enlistment medical examination performed in September 1988 
and a medical history provided by the veteran in July 1988.  
The veteran indicated on his medical history that he had been 
hospitalized for a broken jaw at age 15, which had no 
sequelae, and that he otherwise had no significant medical 
condition.  The medical examiner found the veteran to be 
sound in all respects, and qualified both for enlistment and 
for U. S. Army airborne training.  In July 1990, prior to his 
participation in Operation Desert Shield/Storm, the veteran 
developed bronchitis, which was also treated and resolved. 

The veteran's DD Form 214 (record of separation from service) 
indicates that he was deployed to the Southwest Asia Theater 
of Operations (SWA) from "900808-880929".  This is clearly 
in error.  However, other notations in the record support a 
finding that the veteran deployed to SWA in August 1990 and 
returned to the United States in April 1991.  Assuming these 
dates are accurate, the veteran was treated for diarrhea, 
dizziness, general myalgia, photophobia and headaches in 
early September 1990, about one month after arriving in SWA.  
He was admitted to "TMC2" for isolation and care of these 
symptoms, and was treated by encouraging fluid intake and 
providing bed rest.  During his hospitalization, the veteran 
had a slightly increased temperature and some muscle pain.  
His symptoms gradually improved, and he was released after 
two days.  The only diagnosis offered during this period was 
of gastroenteritis.  

In August 1991, about four months after returning to Ft. 
Bragg from SWA, the veteran complained of left foot pain 
after a march with his pack.  This was diagnosed as plantar 
fasciitis (with a blister on the left heel also noted), and 
he was issued a one-week profile for no running, jumping or 
marching.  Later that month, the veteran complained of low 
back pain.  The veteran indicated that low back pain had 
occurred before, usually when working on a car while bending 
over, and that he had difficulty recovering.  Full range of 
motion of the back was noted, with no indication of 
neurological involvement.  The examiner assessed this 
condition as mechanical low back pain and prescribed 
analgesic medication.

In September 1991, the veteran had a pre-separation physical 
examination.  This included completion of a "Desert 
Shield/Storm Out processing check List (AR 40-66)."  The 
veteran reported that he had experienced heat exhaustion 
while stationed in SWA.  The examining physician's assistant 
noted that the heat exhaustion had resolved.  No relevant 
clinical abnormalities were reported, and the veteran was 
found to be qualified for separation from active duty.

Shortly after or coincident with his release from active 
duty, the veteran enlisted in the Ohio Army National Guard.  
He was discharged in March 1992, however, after completing 
only five months of his enlistment.  There is no report by 
the veteran or other indication in the claims file that the 
veteran performed any active duty or received any medical 
treatment while a member of the National Guard.  While the 
timing of his discharge appears irregular, the veteran's 
reenlistment code remained RE-1, and there was no indication 
that any medical condition was implicated in this action.

The veteran has an extensive history of medical treatment and 
examination by VA since November 1991, less than two months 
after his release from active duty.  At that time, he was 
seen at the VA Medical Center (VAMC) in Cincinnati, Ohio, 
with complaints of a cough "keeping me up [at night]."  A 
diagnosis of bronchitis was made at that time and the 
condition was treated with medication.  The veteran was not 
seen again by VA until February 1993, at which time he 
reported headaches, fatigue, and bone ache.  After a second 
appointment in February 1993, the only diagnosis pertained to 
a skin condition.  In March 1993, the veteran was entered in 
VA's Persian Gulf Registry.  An examination performed at that 
time noted complaints of muscle aching in the arms, 
especially at night, frequent waking at night, frequent 
headaches of short duration, and night sweats.  No diagnoses 
or impressions were offered incident to this examination.

In January 1994, the veteran called the Persian Gulf Family 
Support Program in the Mental Health Center at the Cincinnati 
VAMC.  He complained that "nothing in my life is going 
right.  Everything I do turns sour."  He indicated that he 
served about eight and one-half months in SWA as a 
communications specialist.  He denied being fired upon or 
witnessing traumatic events, but reported some stressful 
family events, including the death of a grandfather to whom 
he was emotionally close during his deployment to SWA, and 
the refusal of his father to allow the veteran to return home 
to live.  He complained of moodiness, insomnia, fatigue and 
headaches, as well as joint and muscle pain.  He admitted 
several recent (post-service) stressors, including income 
loss and a car accident in December 1993 which resulted in 
the total loss of the car and his being charged with several 
offenses.  He reported being increasingly depressed and 
drinking heavily after this incident.  He was advised by VA 
counselors to contact the local public defenders office and 
return to the VAMC for counseling.  In March 1994, the 
veteran came for a counseling session accompanied by his 
sister.  She reported that he had "difficulty with his 
temper since an early age," but seemed "more hateful and 
angry" after his return from SWA.  The veteran was referred 
to a VA vocational specialist as part of this session to 
assist in returning to school.  The veteran reportedly felt 
more optimistic at the end of that session.  However, he was 
unable to return for more counseling "[secondary to] 
transportation problems," and his case file was closed in 
July 1994.  There is no indication that he followed up on the 
offer of vocational assistance.

In November 1994, the veteran filed his current application 
for compensation, claiming service connection for "Gulf War 
Syndrome," to include joint pain, headaches, trouble 
sleeping, and nervousness.  The veteran was afforded a VA 
general medical examination in February 1996.  The examiner 
indicated that the veteran believed most of his multiple 
complaints were due to "some chemical or infectious agent 
exposure while in the Persian Gulf."  Complaints which the 
veteran specifically referred to during the examination 
included "feeling tired all the time," diffuse pain in the 
joints, pleuritic chest pain, poor memory and diminished 
ability to concentrate.  Objectively, there was no joint 
swelling or limitation of range of motion of any joints, but 
the veteran complained of diffuse pain on motion of the right 
shoulder and both knees.  Otherwise, no abnormalities were 
noted with respect to the issues on appeal.  The examiner 
reported that the veteran's complaints "are extensive and do 
not seem attributable to any particular organ system."  
Prior negative clinical test results were noted, and new 
tests were ordered.  The examiner's impressions included 
sleep disorder, anxiety, and chronic pain.

Since his January 1994 sessions at the Persian Gulf Family 
Support Program, the veteran underwent a series of treatment 
and examination which has continued, essentially 
uninterrupted, to the present.  His complaints have primarily 
and consistently included difficulty sleeping at night, skin 
rashes, fatigue, joint pain, and headaches.  The veteran has 
also consistently, but on a slightly more infrequent basis, 
reported muscle pain, paresthesias, dizziness, chest pain, 
shortness of breath and feeling depressed.  Other 
intermittent or singular complaints have included memory and 
concentration loss, blackouts and "sweats."

In April 1996, the Chief of Staff and Director of the 
Cincinnati VAMC's Neuromuscular Disease Clinic prepared a 
letter addressed to the Butler County (Ohio) Veterans' 
Services Commission, which indicates that a specific cause 
for the veteran's symptoms had not been identified, but that 
they were "consistent with what has been called Gulf War 
Syndrome and have interfered with the veteran's ability to 
maintain gainful employment."  The specific symptoms 
identified "include" insomnia, fatigue, anxiety, joint pain 
and memory loss.

The veteran has undergone myriad clinical tests.  However, 
with few exceptions, these have been assessed as within 
normal limits.  Abnormal results include pulmonary function 
testing suggesting a mild obstructive defect.  The veteran's 
liver function has also been of concern.  Blood chemistry 
results have been somewhat out of normal ranges, with 
increased values having been demonstrated for WBC, HCT, ALT, 
LDH, SGOT, and SGPT.  Testing for antinuclear antibodies 
(ANA) in September 1997 was positive, with cytoplasmic 
staining seen on HEP 2 cells.  However, while consistently 
and repeatedly noting hepatitis as a condition necessary to 
rule out, the veteran's treating and examining physicians 
have ordinarily concluded that a diagnosis of hepatitis is 
not appropriate (see, e.g., VAMC Cincinnati Chief of Medical 
Services letter of February 1997, liver evaluation of 
February 1997, February 1998 VA examination).  Exceptions to 
this general statement include two February 1996 immunology 
appointment summaries which offer diagnoses of chronic 
fatigue syndrome "with associated EBV [Epstein-Barr Virus] 
hepatitis," based on contemporaneous blood chemistry 
analysis showing elevated levels of EBV antibodies.

The veteran underwent additional VA examinations in August-
September 1997 and February 1998.  At a psychiatric 
examination in August 1997, the veteran's symptoms were said 
to include depression (of three years' duration), headaches, 
vision problems, joint pain, heart pains, dizzy spells, 
blackouts, balance problems, poor memory, and fatigue.  The 
veteran explained that "all these symptoms began when he 
started receiving injections in preparation for going to 
Desert Storm."  The examiner characterized the veteran as 
appearing markedly depressed, with some mild anxiety present.  
Sensorium and memory were said to be intact, with no evidence 
of psychotic thought, mood or perceptual disorder.  
Intelligence was in the average range.  The veteran was not 
thought to be suicidal or homicidal.  The examiner reported 
that "[j]udgment and insight seem to be pretty markedly 
impaired."  A multi-axis diagnosis was offered, with an Axis 
I impression of somatization disorder, based on the multiple 
physical symptoms with "no physical findings . . . made to 
substantiate any of his symptomatology."  No Axis II or III 
diagnoses were provided.  On Axis IV, the veteran's stressors 
were described as occupational and housing problems, and 
social isolation.  A Global Assessment of Functioning (GAF) 
score of 48 was assigned on Axis V, with the comment that 
"his symptoms are fairly serious and keep him from finding a 
job and keeping a job."

At his general medical examination in September 1997, the 
veteran reported that he was still unemployed.  Although he 
had worked briefly in 1997, he stated that his severe chronic 
fatigue and pain had forced him to quit.  In addition to 
generalized pain and fatigue, the veteran reported headaches, 
photophobia, blackouts, concentration and memory loss, 
anxiety, muscle twitching, chest pain, and sleep disturbance.  
His generalized pain was reportedly mostly in the joints, and 
in the lower extremities more so than the upper.  Pain 
increased with use.  The veteran was found to have unlabored 
breathing and frequent sighing.  He was "clearly anxious, 
had moist palms and a somewhat depressed affect."  Eyes, 
ears, trachea, thyroid and heart were unremarkable on 
physical examination.  There was no evidence of any muscular 
fasciculation and no significant palpable peripheral 
lymphadenopathy.  Lungs were clear to percussion and 
auscultation.  There was no evidence of warmth, erythema or 
effusion in any joint and no evidence of soft tissue 
swelling.  Range of motion of the joints was grossly intact 
throughout.  Peripheral pulses were intact in the upper and 
lower extremities, and there was no evidence of vascular 
insufficiency or of atrophic changes involving the appendages 
of the skin.  Muscle bulk and deep tendon reflexes were 
symmetrically intact, and motor and sensory testing was 
grossly normal.  The diagnoses included chronic anxiety, 
depression, somatization disorder with may features of 
chronic hyperventilation syndrome, pain in the extremities 
without objective abnormality on examination, and atypical 
chest pain suggestive of chest wall pain, possibly related to 
chronic hyperventilation syndrome.

At his February 1998 psychiatric examination, the veteran 
reported chronic fatigue, pain in the joints and bones, 
nosebleeds, balance problems, severe pain in his heart, 
headaches, sensitivity of his eyes to light, "shot" nerves, 
shortness of breath, numbness of both hands and forearms, 
double vision, dizziness, and poor memory (including 
amnesia).  He reported being unable to work for the two prior 
years due to fatigue.  On mental status examination, the 
veteran appeared depressed, but sensorium and memory were 
described as intact, with no evidence of any psychotic 
thought, mood or perceptual disorder.  The veteran was not 
thought to be actively suicidal or homicidal.  Mild anxiety 
was noted, and the examiner reported that judgment and 
insight seemed impaired.  An Axis I diagnosis of somatization 
disorder was offered, with the examiner's comment that "of 
course, he may have a number of physical conditions which pan 
out into demonstrable pathology."  While no Axis II 
diagnosis was given, the examiner suggested that dependent 
personality disorder traits were present.  The examiner did 
not identify any Axis III physical disorders, nor did he rule 
them out, indicating that the veteran's physical complaints 
were "intimately tied in with his somatization disorder."  
Axis IV stressors were reported to be moderate to severe, 
with the inability to work and a defective primary support 
system noted as significant factors.  A GAF score of 48 was 
assigned, with the veteran's function "certainly no better 
than it was [in August 1997]."  The examiner offered no 
comment either linking his diagnoses to the veteran's active 
military service or ruling out any such association.

At his tuberculosis, mycobacterial and respiratory disease 
examinations in February 1998, the veteran reported shortness 
of breath after walking short distances or up stairs, with 
the feeling that "my lungs are full, but I don't have enough 
O2."  He denied any use of alcohol or nonprescription drugs.  
He reported what the examiner described as a "questionable 
history of mycobacterial disease," not confirmed by culture 
or other medical reports in the claims file.  A chest X-ray 
was normal, showing no evidence of structural damage.  Lungs 
were clear, and there was no cyanosis, dyspnea or orthopnea 
noted.  The veteran reported that his symptoms had improved 
after he stopped smoking approximately five years earlier, 
but admitted that he had recently resumed smoking.  Pulmonary 
function tests were described by the examining physician as 
"somewhat confusing," showing "a mild obstructive defect 
and a possible restrictive defect."  A study was ordered to 
assess the veteran's "sleep architecture," but is not 
included in the claims file.  A diagnosis of possible mild 
obstructive defect was given, with a history of short-term 
treatment for bronchitis and possible mycoplasma.  A 
pulmonary function test conducted in March 1998 (subsequent 
to the examination), was interpreted as indicating mild 
airway obstruction, with a reduction in the FEV1/FVC ration 
with a normal FVC.  There is no indication in the examination 
report which associates any respiratory condition with the 
veteran's active duty.

Finally, the examiner conducted an extensive review of the 
veteran's claims file, prior to commenting on the probable 
etiology of the veteran's symptomatology.  He noted a prior 
diagnosis of chronic fatigue syndrome based on elevated EBV 
clinical findings, as well as prior blood studies showing 
elevated ALT results with negative hepatitis studies. Based 
on the February 1998 examination results and the claims file 
review, the examining physician diagnosed (1) hyperhidrosis 
by history, (2) atypical chest pain, "probably 
costochondritis," (3) sleep disorder, possibly related to 
poor sleep hygiene, (4) history of bronchitis, not currently 
active, (5) somatoform disorder per file, and (6) chronic 
fatigue syndrome.  The examiner offered an opinion that the 
veteran's "symptoms, complaints, and treatment in the 
service are indicative of early manifestations of the 
diagnosed condition of irritable bowel syndrome only.  The 
remaining diagnoses in this examiner's opinion are not 
supported as being early manifestations present while in the 
military."

The Board reviewed a September 1997 analysis report of the 
veteran's blood prepared by Garth L. Nicolson, Ph.D., at the 
Institute for Molecular Medicine, Department of Molecular 
Pathology.  This report indicates that the test for 
Mycoplasma spp. in the blood leukocytes was positive.  A 
positive test for Mycoplasma spp. indicates "presence in the 
blood of any type of mycoplasma."  The report indicates that 
mycoplasma penetrating into the blood and organs can cause 
acute or chronic diseases.  It advises that M. fermentans, in 
particular, has been associated with patients with "Gulf War 
Illness" symptoms.  The specific variety of mycoplasma in 
the veteran's blood, however, is not identified by the 
report, which indicates that further analysis is necessary to 
determine whether the veteran's mycoplasma is one of the 
pathogenic species.

In addition to the medical evidence contained in the claims 
file, there are also numerous lay reports concerning the 
veteran's observed symptoms.  The veteran indicated in his 
November 1994 application for compensation that joint pain, 
headaches and fatigue had existed since February 1993.  In 
July 1996, the veteran testified at a hearing at the RO, and 
stated that his joint pain had existed since about July 1990.  
He also testified that dizzy spells, photophobia, headaches, 
nervousness and general weakness had occurred during his 
deployment to SWA.  He stated that he first noticed sleeping 
problems about a month after returning from Desert Storm, 
when he missed a formation when a roommate was unable to 
awaken him one morning.  The veteran's brother wrote to VA, 
indicating that the veteran was "not the same since he['s] 
been back," and reporting his observations of "strange 
rashes," loss of arm hair and "tears in his eyes while 
working" due to reported pain.

The veteran's girlfriend has written or provided statements 
to VA on several occasions, indicating that the basis for her 
information was daily close personal observation, including 
times when she accompanied the veteran to his VA 
appointments.  In July 1996, she reported that the veteran 
suffers from chronic fatigue, joint and muscle pain, 
sleeplessness, memory loss, respiratory problems, heart 
problems, and headaches.  In December 1996, she indicated 
that she "noticed his problems Right off when we started 
dating" in November 1995.

In his July 1996 testimony, the veteran indicated that he was 
unemployed for about a year after service (late 1991 to late 
1992) because of economic conditions.  A former supervisor of 
the veteran's at a restaurant where he later worked prepared 
a statement indicating that "he quit due to the hours he 
worked (3rd Shift) causing fatigue which caused lack of 
memory of procedures on products."  The date of the 
veteran's employment is not clear from this letter, or from 
the veteran's application for compensation or his RO 
testimony, but it appears to have occurred at some time in 
1993 or 1994, and to have lasted for approximately one month.

In a February 1997 statement, the veteran's brother reported 
working with him on a construction crew from "7/11 [to] 
8/26."  In the veteran's hearing testimony, he reported 
working at a construction job shortly after his restaurant 
job, and indicated that "fatigue got to me so bad that . . . 
the light-headedness, I shot myself with a nail gun and stuck 
my two fingers together."  In August 1997, payroll stubs 
from this job were submitted, indicating that the veteran 
worked from August 1994 through November 1994.

In late July 1997, the veteran received a letter from the 
Special Assistant to the Secretary of Defense for Gulf War 
Illnesses.  This letter indicated that the veteran's unit was 
near Khamisiyah, Iraq in early March 1991, that Iraqi rockets 
were destroyed at that location on March 10, 1991, possibly 
releasing the nerve agents sarin and cyclosarin into the air, 
and advised that if the veteran was with his unit on that day 
"you may have been in an area where exposure to a very low 
level of nerve agents was possible.  However, our analysis 
shows that the exposure levels would have been too low to 
activate chemical alarms or to cause any symptoms at the 
time."  The letter further indicated that little was 
medically known about effects from such exposure, but 
"current medical evidence indicates that long term health 
problems are unlikely."  The veteran has stated that he was 
in the affected area at the time of the possible nerve agent 
release, and there is no apparent evidence to the contrary.

In a December 1998 decision, the Board denied each of the 
veteran's claims for service connection under the presumptive 
provisions of 38 U.S.C.A. § 1117 and  38 C.F.R. § 3.317 
afforded to Persian Gulf War veterans.  In reaching its 
decision, the Board found that medical evidence of record 
attributed all of the veteran's symptoms to known clinical 
diagnoses of somatization disorder and chronic fatigue 
syndrome, thereby precluding presumptive service connection 
under 38 U.S.C.A. § 1117 and  38 C.F.R. § 3.317.  
Nevertheless, the Board remanded the issue of whether service 
connection could be established for each claimed disability 
on a direct basis.  See U.S.C.A. §§ 1113(b), 1116; see also, 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (when an 
appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.)

In its Remand, the Board determined that each of the 
veteran's claims was well grounded under a direct theory of 
service connection.  The Board cited to the report from the 
Institute for Molecular Medicine, Department of Molecular 
Pathology (IMM/DMP) which indicates that a test for 
Mycoplasma spp. in his blood leukocytes was positive.  The 
report indicates that mycoplasmas have been documented in 
Persian Gulf War Illness, and that M. fermentans (incognitus 
strain) has been found in the blood leukocytes of patients 
with Gulf War Illness.  The Board viewed the IMM/DMP report 
as a medical opinion that there was a positive correlation 
between the presence of M. fermentans mycoplasma in blood 
leukocytes, service in SWA, and "Gulf War Syndrome" 
symptoms, such as those manifested by the veteran.  The 
specific type of mycoplasma in the veteran's blood, however, 
was not identified by the report, which indicates that 
further testing and analysis would be required to determine 
whether his mycoplasma was of a pathogenic variety.  Thus, 
the Board requested that the veteran be examined by a VA 
specialist in immunology and infectious disease to determine 
whether such mycoplasmal infection was at least as likely as 
not to have produced any of the symptoms at issue, and 
whether such infection resulted from the veteran's active 
military service. 

Pursuant to that request, the veteran underwent a VA 
examination in May 1999 to determine the etiology of his 
symptoms.  A report from that examination reflects that the 
examiner reviewed the pertinent history.  The examiner 
concluded that the veteran had chronic fatiguing illness 
manifested by multiple somatic complaints with recurrent 
myalgias, recurrent symptoms of respiratory illnesses, with 
subjective shortness of breath, memory loss, anxiety, joint 
pain, and abdominal symptoms.  Extensive work-up revealed no 
physical etiology for these complaints other than irritable 
bowel syndrome.  The examiner stated that it was not possible 
to say whether a chronic mycoplasma illness may have caused 
any of these symptoms.  The examiner commented that a 
relationship between such symptoms and mycoplasma illness was 
currently the subject of investigation.  The examiner 
indicated that some evidence indicted that chronic mycoplasma 
infection was related to chronic fatigue syndrome, with some 
isolated reports of mycoplasma infection being associated 
with Gulf War syndrome.  However, as the data was not 
conclusive, it was not possible to confirm any such 
correlation at this point.  Regarding the IMM/DMP report, the 
examiner stated that it showed a positive PCR for mycoplasma 
infection.  What was not clear, however, was the significance 
of that finding and whether it actually corresponded with the 
veteran's physical illness.  In conclusion, the examiner 
reiterated that he was unable to say whether there was or was 
not a relationship between the veteran's symptoms and chronic 
mycoplasma infection. 

Dr. Nicolson submitted a May 1999 letter as well as 
additional information concerning mycoplasmal respiratory 
infections which cause flu-like illness and progress to 
systemic chronic fatigue-like syndrome/fibromyalgia.  Dr. 
Nicolson stated that IMM/DMP had been working on Gulf War 
illness and the possible use of CBW during Operation Desert 
Storm.  He commented that his step-daughter (aviation 101st 
Airborne Division) and many of her colleagues suffered from 
this condition.  He explained that as Gulf War illness 
progresses, there are a number of accompanying problems, 
including MS-like, ALS-like and arthritis-like signs and 
symptoms.  Dr. Nicolson related that research IMM/DMP 
revealed that about one-half of patients with Gulf War 
illness have an invasive mycoplasmal infection that can 
result in complex signs and symptoms, and can be successfully 
treated with antibiotics such as Doxycycline.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in the favor of the claimant.  By reasonable doubt 
is meant one which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for muscle aches, 
heart and chest pain, memory loss, anxiety and nervousness, a 
respiratory disorder, joint pain, fatigue, a sleep disorder, 
and headaches on a direct theory of service connection.  The 
Board notes that no chronic condition was present in service 
which could account for the veteran's current complaints.  
Service medical records show that the veteran developed 
bronchitis in July 1990, which resolved with no further 
residuals.  In September 1990, the veteran was hospitalized 
for diarrhea, dizziness, general myalgia, photophobia and 
headaches.  His symptoms gradually improved, and he was 
released after two days.  The only diagnosis offered during 
this period was of gastroenteritis.  In August 1991, the 
veteran was seen for pain in his low back and left foot, 
diagnosed as low back pain and plantar fasciitis.  At his 
separation examination, it was noted that the veteran had 
experienced heat exhaustion in service which had resolved.  
No relevant clinical abnormalities were reported, and the 
veteran was found to be qualified for separation from active 
duty.  In short, although the veteran experienced some 
physical problems in service, no chronic condition was ever 
identified. 

In addition, while several medical opinions speculate that 
the veteran's current symptoms are consistent with Gulf War 
illness, no medical professional has specifically identified 
any of these symptoms as part of Gulf War illness.  In 
particular, the April 1996 letter from the Chief of Staff and 
Director of the Cincinnati VAMC's Neuromuscular Disease 
Clinic indicates that the veteran's symptoms of insomnia, 
fatigue, anxiety, joint pain and memory loss were 
"consistent with what has been called Gulf War Syndrome."  
However, the letter stated further that a specific cause of 
these symptoms had not been identified.  

The Board has also considered the report and letter from Dr. 
Nicolson at IMM/DMP who indicated that a test for Mycoplasma 
spp. in the veteran's blood leukocytes was positive, which 
could account for his symptoms.  Dr. Nicolson explained 
further that mycoplasmas have been documented in Persian Gulf 
War Illness.  In its December 1998 Remand, the Board viewed 
the IMM/DMP report as a medical opinion that there was a 
positive ("more likely than not") correlation between the 
presence of M. fermentans mycoplasma in blood leukocytes, 
service in SWA, and "Gulf War Syndrome" symptoms, such as 
those manifested by the veteran.  The Board now finds that 
statement to be incorrect.  Although the IMM/DMP report may 
constitute sufficient evidence to render the veteran's claims 
well grounded, the correlation between the presence of M. 
fermentans mycoplasma in blood leukocytes, service in SWA, 
and Gulf War syndrome is tenuous at best.  The IMM/DMP report 
suggests an association between M. fermentans and Gulf War 
illness symptoms, but made no mention concerning the 
likelihood of such an association or correlation.  Likewise, 
in his May 1999 letter, Dr. Nicolson estimated that about 
one-half of patients with Gulf War illness had an invasive 
mycoplasmal infection; however, no comment was provided 
regarding the likelihood that the veteran's mycoplasmal 
infection was incurred in service.  In contrast, the May 1999 
VA examination report includes a medical opinion that some 
evidence indicates that chronic mycoplasma infection was 
related to chronic fatigue syndrome, with some isolated 
reports of mycoplasma infection being associated with Gulf 
War syndrome.  However, as the data was not conclusive, it 
was not possible to confirm any such correlation at this 
point.  The Board finds that "some isolated reports" of 
mycoplasma infection being associated with Gulf War syndrome 
does not equate to a correlation of "more likely than not," 
or even "at least as likely as not."

As a whole, the evidence reflects that a correlation between 
the presence of M. fermentans mycoplasma in blood leukocytes, 
service in SWA, and Gulf War illness is far too tenuous to 
support the veteran's claim.  Moreover, even if the Board 
accepts Dr. Nicolson's opinion of such a correlation, no 
medical opinion of record specifically states that the 
veteran's mycoplasmal infection in this case resulted was 
incurred in service.  Indeed, a VA physician in May 1999 
explained that it was not possible to say whether a chronic 
mycoplasma illness may have caused any of the veteran's 
symptoms.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for muscle aches, heart and chest pain, memory 
loss, anxiety and nervousness, a respiratory disorder, joint 
pain, fatigue, a sleep disorder, and headaches.  In denying 
the veteran's claims, the Board also has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against each of the veteran's claims, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Service connection for muscle aches, heart and chest pain, 
memory loss, anxiety and nervousness, respiratory disorder, 
joint pain, fatigue, sleep disorder, and headaches is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

